Title: To Thomas Jefferson from Jean Baptiste Emonnot, 5 April 1803
From: Emonnot, Jean Baptiste
To: Jefferson, Thomas


          
            Monsieur Le Président
                     
            Paris 5 avril 1803.15 Germinal an XI.
          
          La Société de Médecine de Paris, par L’organe de sa commission de Vaccine, à L’honneur de Vous offrir un resultat partiel de Ses recherches relatives à L’inoculation nouvelle et L’abrégé de Ses Correspondances chez presque toutes Les nations policées.
          La Société Vous devait cet hommage à plus d’un titre, Monsieur Le Président, à vous qui par L’ascendant de vos Lumieres, non moins que par L’influence de votre Suprême autorité avez Si puissamment contribué à accréditer La vaccine chez cette heureuse portion de l’humanité commise à vos Soins.
          Veuillez donc, Monsieur Le Président, agréer ce Léger don comme une expression de La gratitude publique et comme Le temoignage de notre Profond respect.
          Pour La Société de Médecine de Paris
          
             Emonnot DM.
            Secretaire de La commission de Vaccine
            de la Société.
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 5 Apr. 180315 Germinal Year XI
            
            The Society of Medicine of Paris, on behalf of its Commission on Vaccines, has the honor of presenting you with a partial result of its research concerning the new inoculations and a summary of its correspondence with almost all civilized countries.
            The society owed you this honor on more grounds than one, Mister President, you who have so strongly contributed, by the power of your enlightened views, no less than by the influence of your supreme authority, to accrediting vaccine among that fortunate share of humankind entrusted to your care.
            Please accept, Mister President, this small gift as an expression of public gratitude and a sign of our deep respect.
            On behalf of the Society of Medicine of Paris.
            
              Emonnot M.D.
              Secretary of the Society’sCommission on Vaccines
            
          
        